J-S14044-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TAI JAUNA LASHAE JONES                     :
                                               :
                       Appellant               :   No. 1250 WDA 2021

         Appeal from the Judgment of Sentence Entered August 30, 2021
     In the Court of Common Pleas of Allegheny County Criminal Division at
                        No(s): CP-02-CR-0004212-2020


BEFORE: McLAUGHLIN, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                            FILED: MAY 23, 2022

        Tai Jauna Lashae Jones (Jones) appeals from the judgment of sentence

imposed by the Court of Common Pleas of Allegheny County (trial court)

following her non-jury convictions for robbery, receiving stolen property,

defiant trespass and harassment.1 On appeal, she challenges the admission

of several text messages from the victim’s cell phone, arguing that the

Commonwealth failed to properly authenticate the text messages because it

could not prove that she sent them. After review, we affirm.

        At the non-jury trial, Dazzae Perkins (Perkins) testified that four women

attacked her from behind while she was leaving her home for work on April 7,

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. §§ 3701(a)(1)(v), 3925(a), 3503(b)(1)(i) and 2709(a)(1).
J-S14044-22


2020. Perkins identified Jones as one of the attackers and stated that Jones

hit her and took her purse with her iPhone in it. Perkins went to the hospital

later that day and was diagnosed with a mild concussion.

      Perkins testified that a few days after the attack, she was with her

daughter when her daughter received several text messages from her stolen

iPhone. Jones’ counsel objected and argued that the Commonwealth could

not authenticate the text messages because there was no evidence that Jones

sent them. The Commonwealth countered that it was not claiming that Jones

sent the text messages, but it was offering the text messages to establish that

the phone was stolen because those messages were sent by someone other

than Perkins.   Jones’ counsel persisted that the messages could not be

admitted until they were authenticated and the trial court overruled the

objection in the following exchange:

      [DEFENSE COUNSEL]: Judge, my argument is you can’t admit
      [the text messages] until you have made a determination as to
      authentication. And I will point to – this is a relatively new Rule
      of Evidence, Rule 901(b)(11), governing authentication by
      identification of digital evidence.

             It states to connect digital evidence to a person or entity,
      there is two ways to do it; one, direct evidence, such testimony of
      a person with personal knowledge. So if someone can say I
      actually watched the defendant send this text message, that
      would be relevant; or through circumstantial evidence such as
      identifying content or proof of ownership, possession, control or
      access to the device during the relevant time corroborated by
      circumstances indicating ownership.

      [ADA]: Which, Your Honor, I would argue that I would be able to
      do that through these text messages. I haven't gotten there yet,
      but the witness would be able to testify that these were the texts

                                       -2-
J-S14044-22


       that she saw coming through to her daughter's phone via her iPad.
       I would argue that she would be able to establish the date being
       close in time to when this phone was stolen. And furthermore,
       she was able to testify that it was Ms. Jones who stole her phone.

       THE COURT:     So why is that not circumstantial evidence?
       Overruled. Go ahead.

Id. at 19-20.

       After the trial court’s ruling, Perkins testified that she saw her daughter

receive the text messages that were being sent from iPhone. While she did

not know who was sending the messages, Perkins noted that the messages

referred to her in the third person.

       At the end of trial, Jones was found guilty of the above-listed offenses

and sentenced to serve nine months’ probation. After the denial of her post-

sentence motion, she filed this timely appeal.

       On appeal, Jones contends that the trial court abuse its discretion in

admitting the text messages from Perkins’ phone because the Commonwealth

did not properly authenticate them to establish that Jones was the sender.2

       Pennsylvania Rule of Evidence 901 sets forth the standards for

authenticating evidence. Rule 901 states, in relevant part, as follows:

       (a) In General. Unless stipulated, to satisfy the requirement of
       authenticating or identifying an item of evidence, the proponent
____________________________________________


2 “Rulings on admissibility are committed to the common pleas court’s
discretion and will only be reversed on appeal where there is an abuse of
discretion.” Commonwealth v. Rogers, 250 A.3d 1209, 1215 (Pa. Super.
2021) (citation omitted). “An abuse of discretion occurs when the law is
overridden or misapplied, or the judgment exercised was either manifestly
unreasonable or the product of partiality, prejudice, bias, or ill will.” Id.

                                           -3-
J-S14044-22


     must produce evidence sufficient to support a finding that the item
     is what the proponent claims it is.

     (b) Examples. The following are examples only--not a complete
     list--of evidence that satisfies the requirement:

                                      ***

          (11) Digital Evidence. To connect digital evidence with a
     person or entity:

                (A) direct evidence such as testimony of a person with
           personal knowledge; or

                    (B) circumstantial evidence such as:

                         (i) identifying content; or

                         (ii) proof of ownership, possession, control, or
                    access to a device or account at the relevant time
                    when corroborated by circumstances indicating
                    authorship.

Pa.R.E. 901.

     “Digital evidence,” as used in this rule, is intended to include a
     communication, statement, or image existing in an electronic
     medium. This includes emails, text messages, social media
     postings, and images. The rule illustrates the manner in which
     digital evidence may be attributed to the author.

     The proponent of digital evidence is not required to prove that no
     one else could be the author. Rather, the proponent must produce
     sufficient evidence to support a finding that a particular person or
     entity was the author. See Pa.R.E. 901(a).

Pa.R.E. 901, cmt.

     Under Pennsylvania Rule of Evidence 901, text messages may be
     authenticated by: (1) testimony from either the author or the
     sender; (2) circumstantial evidence, including “distinctive
     characteristics” like information specifying the author-sender or
     “reference to or correspondence with relevant events” preceding
     or following the message; or (3) “any other facts or aspects of the

                                      -4-
J-S14044-22


      message that signify it to be what its proponent claims.”
      Commonwealth v. Koch, ... 106 A.3d 705, 712-13 ([Pa.] 2014)
      (Castille, C.J., in support of affirmance); see Commonwealth v.
      Collins, ... 957 A.2d 237, 265-66 ([Pa.] 2008).            Further,
      “authentication generally entails a relatively low burden of proof;
      in the words of Rule 901 itself, simply ‘evidence sufficient to
      support a finding that the item is what the proponent claims.’ ”
      Koch, 106 A.3d at 713 (quoting Pa.R.E. 901(a)).

Commonwealth v. Murray, 174 A.3d 1147, 1156-57 (Pa. Super. 2017)

(brackets omitted). “[A]uthentication social media evidence is to be evaluated

on a case-by-case basis to determine whether or not there has been an

adequate    foundational   showing   of    its   relevance   and   authenticity.”

Commonwealth v. Mangel, 181 A.3d 1154, 1162 (Pa. Super. 2018) (citation

omitted).

      Jones first argues that the text messages should not have been admitted

because the Commonwealth could not establish their authorship. Here, rather

than trying to prove that a certain person authored the text messages, the

Commonwealth sought merely to show that Perkins did not send the text

messages from her iPhone that was stolen. Given this limited purpose, the

Commonwealth needed only to adduce evidence sufficient to support that the

text messages were what it claimed they were—namely, authored by someone

other than Perkins, and not necessarily Jones. The Commonwealth did that

by having Perkins testify to being with her daughter when her daughter began

to receive message from her mother’s stolen iPhone.

      [ADA]: So … are those the text messages from the iPad that you
      viewed?


                                     -5-
J-S14044-22


     [Victim]: Yes, ma’am.

     Q: And how do you know those to be those text messages to your
     daughter?

     A: Because it's from my contact.

     Q: So is there something specific on your phone that identifies
     who your daughter is?

     A: Yeah, what I saved her number under.

     Q: Okay. And what did you save your daughter’s number in your
     phone as?

     A: Daughter with the emojis.

     Q: And the messages that are in your hand, do those have a
     specific name on the messages?

     A: Yes.

     Q: So that is, in fact, your daughter’s phone that was receiving
     messages?

     A: Yes.

     Q: And were you receiving -- you can’t say for certain who those
     messages were coming from?

     A: No.

N.T., 8/30/21, at 22-23.

     Additionally, Perkins was asked about the content of the messages

which referred to her in the third person, strongly implying that they were

being sent by someone with her iPhone.

     [ADA]: And when you were viewing them on your iPad, they were
     coming from your phone?

     [Victim]: Yes.

                                    -6-
J-S14044-22



      Q: Now, was your name specifically mentioned in those text
      messages?

      A: Yes.

      Q: So do you refer to yourself as a third person while you text
      your daughter?

      A: No.

Id. at 23.

      After reviewing the text messages and given the limited purpose for

which the Commonwealth offered the text messages, we find no abuse of

discretion by the trial court in admitting those messages.     Through the

introduction of those messages, the Commonwealth only sought to show that

someone other than Perkins (and not necessarily Jones) sent the text

messages to bolster her claim that her iPhone was taken during the attack.

First, the message was sufficiently authenticated by Perkins’ testimony that

she was with her daughter when her daughter received the text messages.

See N.T. at 22-23.        As a result, the Commonwealth offered direct

authenticating testimony in which Perkins confirmed that she was not the

sender of the text messages, which is all the Commonwealth sought to prove.

See Mangel, 181 A.3d at 1162 (recognizing recipient or sender testimony as

direct evidence of authenticity).

      Second, the text messages themselves offer contextual clues that

Perkins was not the author of the text messages that her daughter received

from the stolen iPhone.    Notably, the text messages from Perkins’ iPhone

                                    -7-
J-S14044-22


(which pictured below on the right-hand side) refer to Perkins by her first

name Dazzae.




N.T. at 24 (Commonwealth’s Exhibit 2).

     This was sufficient direct and circumstantial authenticating evidence for

the text messages to be admitted at trial to show that Perkins was not the

sender of the text messages that were sent to her daughter.

     Finally, Jones argues in the alternative that the text messages were

irrelevant and prejudicial even if we find that they          were   properly

authenticated.   However, because Jones was tried by the trial court, we

presume that the trial court, sitting as factfinder, ignored any potential



                                    -8-
J-S14044-22


prejudicial evidence and objectively weighed all the evidence.                See

Commonwealth v. Thomas, 783 A.2d 328, 335 (Pa. Super. 2001)

(reaffirming that “it has long been held that trial judges, sitting as factfinders,

presumed to ignore prejudicial information in reaching a verdict” (citation

omitted)). In any event, as it later explained, the trial court gave little weight

to the text messages in finding Jones guilty.         See Trial Court Opinion,

12/28/21, at 2. Accordingly, we find no relief due.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/23/2022




                                       -9-